DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 4/17/2020, in which claims 1-122 were canceled, and claims 123-148 were newly added.  Claims 123-148 are pending and under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 7/21/2020, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Drawings
The drawings were received on 7/13/2020.  These drawings are acceptable.

Specification
The substitute specification filed 7/13/220 has been entered.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS FOR ANALYZING GENOMIC VARIATION WITHIN CELLS

Claim Objections
123 is objected to because of the following informalities:  
At line 11, the phrase “to from 9 to 15” should be replaced with the phrase “to 9 to 15” to improve the grammar of the claim.  
Appropriate correction is required.

Claim 124 is objected to because of the following informalities:  
1. In the penultimate step, the phrase “analyzing the distribution of genomic variation(s)” should be amended to recite “analyzing a distribution of genomic variation(s),” because this is the first recitation of “distribution of genomic variation(s)” in the claim.  
2. In the last step, the phrase “analyzing the combined genomic information” should be amended to recite “analyzing combined genomic information,” because this is the first recitation of “combined genomic information.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 124, 134-142 and 146-148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a subset of the plurality of the individual cells and/or the individual nuclei” (emphasis added).  The claim does not define the plurality of cells, and the specification does not provide an explicit, limiting definition of this term.  It is unclear if genetic information for all of the cells and/or nuclei or a subset of cells and/or nuclei is comprised in the pooled library.  The claim does not include a step of pooling a subset to generate a subset.  Paragraph [00247] of the specification indicates that a subset of the single cell sequencing libraries are pooled to make a pooled library comprising genomic information of a subset of distributed cells and/or nucleic.  It would be remedial to amend the claim to replace the phrase “pooling the indexed single cell sequencing libraries to make a pooled library comprising genomic information of a subset of the plurality of the individual cells and/or the individual nuclei” with the phrase “pooling a subset of the indexed single cell sequencing libraries to make a pooled library comprising genomic information of a subset of the individual cells and/or the individual nuclei.”
Claims 134-142 and 146-148 depend from claim 124 and are rejected for the same reason applied to claim 124.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 147 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 147 depends from claim 124 and recites, “further comprising, analyzing the distribution of genomic variation(s) across the individual cells and/or individual nuclei to identify subpopulations of single cells and/or nuclei that share common genomic features.”  Claim 124 recites, “analyzing the distribution of genomic variation(s) across the individual cells and/or the individual nuclei to provide identified subpopulations of single cells that share common genomic features.”  Thus, the step of claim 147 is already present in claim 124, and claim 147 does not add a further limitation to the method of claim 124.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 148 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it Claim 148 depends from claims 124 and 147 and recites, “further comprising, analyzing the combined genomic information from identified subpopulations of cells and/or nuclei to identify genomic features that exist within the identified subpopulations.”  Claim 124 recites, “analyzing the distribution of genomic variation(s) across the individual cells and/or the individual nuclei to provide identified subpopulations of single cells that share common genomic features; and analyzing the combined genomic information from the identified subpopulations of single cells to identify genomic features that exist within the identified subpopulations,” which are the steps recited in instant claims 147 and 148.  Thus, claim 148 does not add a further limitation to claim 124 or claim 147.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 123-148 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,760,121 B2 (hereinafter the ‘121 patent) in view of Kaper et al (US Patent Application Publication No. 2015/0376608 A1, cited on the IDS filed 7/21/2020).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘121 patent comprises the steps of “distributing individual cells and/or 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699